DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 21 January 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1, 3, 4, and 8-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:


The prior arts on record teach the following: a video decoding method, comprising: receiving to-be-decoded data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video; generating a first prediction of the current block according to an inter-prediction mode and a selected motion candidate selected from a candidate list, the candidate list comprises including one or more motion candidates; generating a second prediction of the current block according to a selected intra- prediction mode selected from one or more candidate intra-prediction modes that include a directional intra-prediction mode, a DC mode, or a planar mode; generating a combined prediction for the current block based on the first prediction and the second prediction; and reconstructing the current block according to the combined prediction.


Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426